DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of 1-3, 6, 8, 10, 13, 16 and 30-32 in the reply filed on 02/23/2020 is acknowledged.
Claims 19, 21, 23-24 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Waste Nd-Fe-B Sintered Magnet Recycling by Doping with Rare Earth Rich Alloys), IEEE Transactions on Magnetics, Vol. 50, No. 12, Dec. 2014).
Regarding claims 1, 6, 8, 10 and 13, Li et al. teaches a method of recycling magnets by mixing with powders of a special alloy which are ball milled to have an average particle size of 2 20Dy80)76Co20C3Fe1. (Abstract and Table 1). The rare earth content is therefore within the claimed range. The particles further have a spherical shape as shown in Fig. 1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 3 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (Waste Nd-Fe-B Sintered Magnet Recycling by Doping with Rare Earth Rich Alloys), IEEE Transactions on Magnetics, Vol. 50, No. 12, Dec. 2014).
Regarding claim 3, Li et al. teaches that the special alloy powders exhibit a standard deviation of less than 5% which would therefore imply a variance within the claimed range. While Li et al. does not specific that the particle distribution is unimodal or Gaussian, these would also be implied by the particular method used to make the particles and as shown in Fig. 1.
Regarding claim 16, Li et al. does not specify the oxygen or carbon content of the special alloy, however it would have been obvious to one of ordinary skill in the art to minimize the levels of carbon and oxygen when making the alloy from the standpoint of reducing the amount of impurities which would impair the magnetic properties of the final magnet or the sintering properties of the alloy.

Claim 2 is rejected under 35 U.S.C. §103 as being unpatentable over Li et al. (Waste Nd-Fe-B Sintered Magnet Recycling by Doping with Rare Earth Rich Alloys), IEEE Transactions on Magnetics, Vol. 50, No. 12, Dec. 2014) in view of Liu et al. (U.S. App. Pub. No. 2006/0054245).
Li et al. is relied upon as described in the rejection of claim 1, above.
Li et al. does not teach the size of the special alloy in the range of 80 to 150 nm.
Liu et al. teaches nanocomposite permanent magnets comprising at least two rare earth compounds (Abstract) wherein the size of the magnets is in the range of 1 to 1000 nm. (par. [0039]). 
It would have been obvious to one of ordinary skill in the art to grind the special alloy particles of Li et al. to a range within the range disclosed by Liu et al.
One of ordinary skill in the art would have found it obvious to make the special alloy particles within the range disclosed by Liu et al. for the purpose of producing a recycled magnet nanocomposite as disclosed in Liu et al., whereby the size of the magnet is advantageous from the standpoint of performance and can easily be blended into polymer and other binder materials. (par. [0014]-[0015] and claim 32, Liu et al.).

Claims 30-32 are rejected under 35 U.S.C. §103 as being unpatentable over Li et al. (Waste Nd-Fe-B Sintered Magnet Recycling by Doping with Rare Earth Rich Alloys), IEEE Transactions on Magnetics, Vol. 50, No. 12, Dec. 2014) in view of Ikuma et al. (U.S. Pat. No. 5,888,416).
Li et al. is relied upon as described in the rejection of claim 1, above.
Regarding claims 30-32, Li et al. does not teach the rare earth material in a green body as claimed including a thermoplastic or thermoset material.
Ikuma et al. teaches a rare-earth bonded magnetic composition which comprises mixing rare earth magnetic materials into a thermoplastic polymer material to form a magnetic body. (Abstract and col. 3, lines 44-64).
It would have been obvious to mix the rare earth material of Li et al. with a thermoplastic polymer materials.
One of ordinary skill in the art would have found it obvious to include the rare earth material in a thermoplastic polymer to form a magnetic composite material which would have several industrial uses and commercial value.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        03/13/20201